Exhibit 10.1 
 
Supplementary Agreement
[English as Translated Copy]


This Supplementary Agreement is executed by Transferor and Transferee dated
April 1, 2011.


Transferor:
Flying Dragon Investment Management Limited
Flying Dragon Resource Development Limited
    The forgoing two companies are collectively referred to as “Transferors”.
 
Transferee:
China New Energy Group Company
(Transferor and Transferee, hereinafter referred to as “both parties” or
respectively referred to as “the party”)
Whereas:     
 

  1. Flying Dragon and Willsky Development Ltd. executed the Equity Transfer
Agreement (hereinafter referred to as “Lean Equity Transfer Agreement”) on the
equity transfer of Fuzhou Lean Zhongran Natural Gas Co., Ltd. on Dec.16, 2009;  
2. Flying Investment and Willsky Development Ltd. executed the Equity Transfer
Agreement (hereinafter referred to as “Wuyuan Equity Transfer Agreement”) on the
equity transfer of Wuyuan County Zhongran Natural Gas Co., Ltd. on Dec.16, 2009;
  3. Flying Dragon and Willsky Development Ltd. executed the Equity Transfer
Agreement (hereinafter referred to as “Fuzhou Equity Transfer Agreement”) on the
equity transfer of Fuzhou Flying Dragon Zhongran Natural Gas Co., Ltd. on
January 5, 2010;   4. Flying Dragon, Flying Resources and Transferee and Willsky
Development Ltd. executed three copies of Claims and Debts Transfer Agreement,
by which all the obligations and rights of Willsky Development Ltd. as agreed in
Lean Equity Transfer Agreement, Wuyuan Equity Transfer Agreement and Fuzhou
Equity Transferor Agreement shall be collectively transferred to the Transferee
hereof.   5. Willsky Development Ltd. is a wholly-owned subsidiary of
Transferee.

 
 
 

--------------------------------------------------------------------------------

 
 
Through friendly consultation, Transferor and Transferee reached the following
agreement concerning Lean Equity Transfer Agreement, Wuyuan Equity Transfer
Agreement and Fuzhou Equity Transfer Agreement:
 
 
1.
Transferor and Transferee commonly confirm:

 
(1)
Transferee, according to Lean Equity Transfer Agreement, has paid Flying Dragon
the first installment, i.e. US dollar equivalent to RMB 1.35 Million, the
remaining equity transfer consideration (RMB 3.45 Million or equivalent US
dollar) has not been paid;

 
(2)
Transferee, according to Wuyuan Equity Transfer Agreement, has paid Flying
Dragon the first installment, i.e. US dollar equivalent to RMB 1.65 Million, the
remaining equity transfer consideration (RMB 4.35 Million or equivalent US
dollar) has not been paid; and

 
(3)
Transferee, according to Fuzhou Equity Transfer Agreement, has paid Flying
Dragon the first installment, i.e. US dollar equivalent to RMB 7 Million, the
remaining equity transfer consideration (RMB 19 Million or equivalent US dollar)
has not been paid;

 
 
2.
Transferor and Transferee commonly affirms that the shareholder of Lean Company
has been changed from Flying Dragon to Transferee on March 15, 2010; the
shareholder of Wuyuan Company has been changed from Flying Dragon to Transferee
on December 16, 2009; the shareholder of Fuzhou Company has not been changed
from Transferor to Transferee and Transferee has not participated in and
controlled any operation activities of Fuzhou company.

 
 
3.
Transferor and Transferee commonly determine to terminate the Flying Dragon
Equity Transfer Agreement, that is, both parties shall terminate the performance
of Fuzhou Equity Transfer Agreement, and the first installment paid by
Transferee according to Fuzhou Flying Dragon Equity Transfer Agreement, i.e. US
dollar equivalent to RMB 7 Million, shall be transferred to the second and third
installment due to Flying Dragon and Flying Investment according to Lean Equity
Transfer Agreement and Wuyuan Equity Transfer Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.
Transferor and Transferee commonly agree that Transferee shall be relieved of
the obligations of paying the remaining equity transfer consideration to Flying
Dragon and Flying Investment, that is, as of the execution date of this
supplementary agreement, Transferee has completed all the payment obligations as
provided in Lean Transfer Agreement and Wuyuan Equity Transfer Agreement and
there shall be no equity transfer payment required by Flying Dragon and Flying
Investment on Lean and Wuyuan companies according to the agreements mentioned
above in this item.

 
 
5.
Transferor and Transferee commonly agree that before the termination of Fuzhou
Equity Transfer Agreement, each party has no objections to the performance of
the other party on that agreement, and shall not require the other party
undertake any liabilities of breach and compensation due to not performing,
delayed performing or inappropriately performing the obligations set forth in
Fuzhou agreement.

 
 
6.
Flying Dragon confirms that it shall not require Transferee to continue
performing the payment obligations as provided in Lean Equity Transfer Agreement
and not require Transferee to undertake any liabilities of breach or
compensation involved, either.

 
 
7.
Flying Dragon confirms that it shall not require Transferee to continue
performing the payment obligations as provided in Wuyuan Equity Transfer
Agreement and not require Transferee to undertake any liabilities of breach or
compensation involved, either.

 
 
8.
This supplementary agreement shall be an inalienable part respectively to Lean
Equity Transfer Agreement, Wuyuan Transfer Agreement and Fuzhou Equity Transfer
Agreement and shall have equal legal effects with the foregoing agreements. In
the event of any contradictory issues with the forgoing agreement, this
agreement shall prevail.

 
 
3

--------------------------------------------------------------------------------

 
 
 
9.
This Supplementary Agreement shall cover all the agreements and understandings
related to the subject of this supplementary agreement and shall suspend all
written or oral agreements and understandings in any nature regarding the
subject of this supplementary agreement.  Unless otherwise provided in this
agreement, any conditions, definitions, guarantees or representations in other
agreements concerning the same subject hereof shall not be binding on both
parties.

 
 
10.
The terminology, governing law and settlement of disputes articles shall be
consistent with corresponding articles in Lean Equity Transfer Agreement, Wuyuan
Equity Transfer Agreement and Fuzhou Equity Transfer Agreement.

 
 
11.
This supplementary agreement shall take effect upon signing and sealing by both
parties or their representatives authorized.

 
 
12.
This supplementary agreement shall be of five counterparts, Transferor shall
retain two copies and Transferee shall retain three copies.

 
This page below is blank.
 
 
4

--------------------------------------------------------------------------------

 
 
[Signature Page]


Transferor: Flying Dragon Investment Management Limited
Authorized Representative:




Flying Dragon Resource Development Limited
Authorized Representative:




Transferee: China New Energy Group Company
Authorized Representative:


Date: April 1, 2011